JUDGMENT
TSOUCALAS, Judge:
This case concerns the United States Department of Commerce, International Trade Administration’s (“Commerce”) final results of redetermination on remand filed pursuant to NTN Bearing Corp. of Am. v. United States, 20 CIT 536, Slip Op. 96-69 (1996) (NTN III).
On April 19,1996, the Court remanded to Commerce the final results of administrative review of the antidumping duty order on antifriction bearings (other than tapered roller bearings) and parts thereof from Japan, produced by NTN Corporation and distributed by its subsidiary NTN Bearing Corporation of America (collectively “NTN”). See NTN III, 20 CIT at 536, Slip Op. 96-69. On June 17, 1996, in compliance with this Court’s remand order, Commerce filed its Final Results of Redeter-mination Pursuant to Court Remand, NTN Bearing Corporation of America, American NTN Bearing Manufacturing Corporation, and NTN Corporation v. United States, Slip Op. 96-69 (April 19, 1996) (“Remand Results”). The Remand Results concern Antifriction Bearings (Other Than Tapered Roller Bearings) and Parts Thereof from Japan: Final Results of Antidumping Duty Administrative Reviews (“Final Results”), 56 Fed. Reg. 31,754 (July 11, 1991).
In NTN III, in accordance with the December 11, 1995 decision and February 5,1996 mandate of the United States Court of Appeals for the Federal Circuit (“CAFC”), Appeal No. 94-1186, this Court ordered Commerce to consider whether information submitted by NTN supports its allegation that the submitted data contains two types of clerical errors and, if such errors exist, to correct them. NTN III, 20 CIT at 536, Slip Op. 96-69. These errors were alleged to exist in the U.S. sales database for ball bearings and concerned exporter’s sales price (“ESP”) transactions. One of the alleged errors involved inadvertent inclusion of four Canadian sales transactions. The second alleged error concerned assignment of incorrect precision codes to five part numbers sold to a U.S. customer. NTN Bearing Corp. of Am. v. United States, 17 CIT 713, 715, 826 F. Supp. 1435, 1437-38 (1993), aff'd in part, rev’d in part, 74 F.3d 1204 (Fed. Cir. 1995).
Based on its analysis and comments to its draft Remand Results received from the parties to this proceeding, Commerce determined that NTN’s allegations are supported in the record. Therefore, Commerce corrected the error relating to Canadian sales by removing the four *945transactions in question from NTN’s ESP database and excluding those sales from its analysis and calculations. Commerce also corrected NTN’s precision code clerical error by assigning, within the final Remand Results computer program, the proper family code to the five models in question. Remand Results at 5-11.
In addition, for this redetermination, Commerce relied on the final results computer program pursuant to NTN Corp., 17 CIT at 713, 826 F. Supp. at 1435, which contained the appropriate, tax-neutral value-added tax calculation methódology, and modified it — incorporating pre-sale inland freight computer programming language developed pursuant to Federal-Mogul v. United States, 18 CIT _, Slip Op. 94-40 (Mar. 7, 1994) which also concerned NTN’s 1988-90 Final Results of administrative review. Id. at 12-13.
The final Remand Results recalculated a dumping margin for NTN of 2.45% for ball bearings for the November 9,1988 through April 30,1990 review period. Id. at 13.
Commerce having complied with this Court’s remand order, it is
Ordered that the Remand Results are affirmed, and it is further
Ordered that, since all other issues have been decided, this case is dismissed.